Name: Council Regulation (EEC) No 3849/89 of 18 December 1989 amending, as regards Spain, Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 (1) and 257 (1) of the act of accession of Spain and Portugal
 Type: Regulation
 Subject Matter: European construction;  Europe;  agricultural policy
 Date Published: nan

 22. 12. 89 Official Journal of the European Communities No L 374/7 COUNCIL REGULATION (EEC) No 3849/89 of 18 December 1989 amending, as regards Spain, Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 ( 1) and 257 ( 1) of the Act of Accession of Spain and Portugal Regulation (EEC) No 4007/87 (3), as amended by Regulation (EEC) No 4074/88 (4), to 31 December 1989 for Spain and 31 December 1990 for Portugal ; Whereas, in the case of Spain, despite progress made in recent years, these difficulties cannot be overcome in certain sectors by 31 December 1989 ; whereas the period in question for that country should therefore be extended to 31 December 1990, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Accession provide for a period during which transitional measures may be adopted to facilitate the switchover from the arrangements existing in Spain and in Portugal before accession to those resulting from the application of the common organization of the markets under the conditions laid down in the Act of Accession and in particular to cope with appreciable difficulties in implementing the new arrangements at the date laid down ; whereas the date of expiry of that period, set at 31 December 1987 in the Act of Accession, was extended by HAS ADOPTED THIS REGULATION : Article 1 In the first paragraph of Article 1 of Regulation (EEC) No 4007/87, '31 December 1989' is hereby replaced by '31 December 1990'. I - . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1989. For the Council The President J. MELLICK (') OJ No C 282, 8 . II . 1989, p. 14. (2) Opinion delivered on 15 December 1989 (not yet published in the Official Journal). (3) OJ No L 378, 31 . 12. 1987, p . 1 . 4) OJ No L 359, 28. 12. 1988, p . 3.